Citation Nr: 0524439	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  03-02 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right foot fracture.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to service connection for residuals of a left 
foot fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty for training from March 
1961 to September 1961, and on active duty from November 1966 
to August 1973.

This case came to the Board of Veterans' Appeals (Board) from 
a May 2001 RO decision that, in pertinent part, denied the 
veteran's claims for service connection for residuals of a 
right foot fracture and for residuals of a neck injury.  The 
veteran filed a notice of disagreement in September 2001.  In 
December 2002, the RO issued a statement of the case, and in 
January 2003, the veteran perfected his appeal herein.

In June 2004, the Board remanded this matter for additional 
evidentiary development and to ensure compliance with the 
Veterans Claims Assistance Act of 2000.

During the course of this appeal, the veteran raised the 
additional claim of service connection for residuals of left 
foot fracture.  In May 2005, the RO issued a rating decision 
which denied service connection for residuals of a left foot 
fracture.  In June 2005, acting through his representative, 
the veteran timely filed a notice of disagreement with this 
decision.  

The issue of entitlement to service connection for residuals 
of a left foot fracture is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is not currently diagnosed to have a right 
foot disorder.

2.  The veteran's current cervical spine disorder, diagnosed 
as degenerative joint disease with bony spurring and bar 
formation at C5-C6 and C6-C7, began many years after service 
and was not caused by any incident of service.


CONCLUSIONS OF LAW

1.  Claimed residuals of a right foot fracture were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  A cervical spine disorder was not incurred or aggravated 
during service. 38 U.S.C.A. §§ 1110, 1131, 5107  (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
veteran or on his behalf.  Rather, the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on the claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

The Board notes that the veteran's complete service medical 
records are not on file despite extensive efforts on the part 
of the RO.  Consequently, in reaching this decision, the 
Board acknowledges its heightened obligation to provide an 
explanation of the reasons or bases for its findings and to 
consider the benefit of the doubt rule under 38 U.S.C.A. 
§ 5107(b).  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

Historically, the veteran served on active duty for training 
from March 1961 to September 1961, and on active duty from 
November 1966 to August 1973.  A review of his report of 
separation, Form DD 214, indicated that he has been awarded, 
in part, a Purple Heart, an Army Commendation Medal, and a 
Meritorious Unit Commendation, with one Oak Leaf Cluster. 

The report of his enlistment examination, dated in November 
1966, noted essentially normal findings throughout.  A review 
of his service personnel records revealed that he incurred a 
fragment wound to the left arm in April 1967.  A review of 
his service medical records revealed treatment for a twisted 
left ankle in July 1971.  He was treated with a short leg 
cast for this condition.  A discharge examination, performed 
in July 1973, noted that his spine and lower extremities were 
normal.  

In April 1981, the veteran underwent a physical examination 
for the Louisiana National Guard.  The report of this 
examination noted that the veteran's spine and lower 
extremities were both normal.  A medical history taken at 
that time noted the veteran's history of a low back strain.  

A.  Residuals of a Right Foot Fracture

In February 2001, the veteran filed a claim seeking, in part, 
service connection for a "right" foot fracture.  He claimed 
to have fractured his right foot in August 1968 at China 
Beach, Vietnam.  In his notice of disagreement, filed in 
September 2001, the veteran stated that he fractured his 
"right foot in Da Nang, Vietnam in August 1971 and received 
treatment at the U.S. Army Hospital, Da Nang, Vietnam."  

In March 2001, a VA examination for bones was conducted.  At 
the examination, the veteran denied any inservice history of 
an injury to his right foot.  A VA examination for feet, 
conducted in March 2001, was silent as to any diagnosis of a 
right foot disorder.

In October 2004, a VA examination for feet was conducted.  
The VA examiner noted that he had completely reviewed the 
veteran's claims folders, as well as his electronic medical 
file.  Pursuant to this examination, the veteran indicated 
that he "never had an injury that he can recall to his right 
foot."  Physical examination revealed the right foot to have 
no bony deformities, and no toe deformities.  There was no 
pain to palpation of the arch regions and no malalignment.  
X-ray examination of the right foot revealed radiographic 
findings that were considered normal.  The report concluded 
with a diagnosis of a normal right foot examination.  The VA 
examiner also noted that by history and examination, the 
veteran's right foot was considered to be normal.  

In February 2005, the veteran filed a statement in support of 
claim, VA Form 21-4138, that "advised that there is a 
misunderstanding concerning which foot that I fractured in 
Vietnam.  Please be advised that it was my left foot that I 
fractured in Vietnam and that I am requesting service 
connection for with a compensable rating."

Although requested repeatedly by the RO, the veteran has 
failed to identify any current residuals of a right foot 
fracture.  Service connection may only be established if 
there is a current disability. Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Thus, his claim for service connection for residuals 
of a right foot fracture must be denied.  

As the preponderance of the evidence is against the claim for 
service connection for bilateral residuals of a right foot 
fracture, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Residuals of a Neck Injury

In February 2001, the veteran filed a claim seeking service 
connection for residuals of a neck injury.  On his 
application for compensation, VA Form 21-526, he reported 
that he injured his neck while he was stationed at Fort 
Riley, Kansas, in 1972.  On his notice of disagreement, dated 
in September 2001, and on his substantive appeal, dated in 
January 2003, the veteran indicated that he injured his 
cervical spine while he was stationed at Fort Lee, Virginia, 
in 1970.

As noted above, the veteran's available service medical 
records were silent as to any inservice treatment for a 
cervical spine disorder.  His discharge examination, 
performed in July 1973, noted that his spine and lower 
extremities were normal.  

In April 1981, seven years after his discharge from the 
service, a physical examination for the Louisiana National 
Guard revealed the veteran's spine and lower extremities were 
both normal.  

In March 2001, a VA examination of the spine was conducted.  
The report of this examination noted the veteran's history of 
injuring his cervical spine while at the Aberdeen Proving 
Grounds in Maryland in 1970.  He indicated that a tent was 
accidentally dropped on his head injuring his neck.  X-ray 
examinations were taken at that time, and were reportedly 
okay.  Since that time, he reported intermittent cervical 
spine pain.  Physical examination of the cervical spine 
revealed a trigger point in the right side of the posterior 
neck.  X-ray examination of the spine, performed in March 
2001, revealed mild spurring at C5 and C6, mild loss of 
height of C6 possibly from old trauma, and osseous narrowing 
of the C6-C7 intravertebral neural foramina, bilaterally.  
The report concluded with a diagnosis of intermittent 
cervical strain.  

In October 2004, a VA examination of the spine was conducted.  
The VA examiner noted that he had reviewed the veteran's 
claims folders, as well as his electronic medical file.  The 
report noted the veteran's narrative history of an injury to 
his neck while unloading a truck at Fort Riley, Kansas, in 
1972.  He reported that he was struck on the top of the head 
with a field tent.  Since that time, he reported having 
intermittent headaches and cervical spine pain.  The report 
noted that in July 2004, the veteran was treated for a nodule 
in the left side of his neck and was since found to have a 
mass in his left trapezoid muscle.  An MRI of this condition 
revealed degenerative bony spurring and bar formation at C5-
C7, worse on the right at C5-C6, and on the left at C6-C7.  
Physical examination revealed spasms of the trapezius muscle 
on the left, and a palpable mass in the left trapezious 
muscle.  Range of motion was reduced with complaints of pain.  
He did not exhibit any weakness.  The report concluded with a 
diagnosis of cervical spine degenerative joint disease with 
bony spurring and bar formation at C5-C6 and C6-C7.  The 
report also noted a diagnosis of left trapezoid muscle mass, 
pathology from an ultrasound aspiration, performed in 
September 2004, not definitive.  The VA examiner opined that 
the mass in the veteran's left trapezius muscle was not 
related to his cervical spine degenerative joint disease.  
The VA examiner noted that the veteran's narrative history of 
an inservice history neck injury was plausible.  He also 
noted that his cervical spine degenerative disease can also 
easily be attributed to the veteran's post service chronic 
lifting pursuant to his employment as an ink room operator, a 
position which required him to lift 75-pound buckets overhead 
repeatedly which could cause cervical strain.  Absent any 
evidence of an inservice cervical spine injury, the VA 
examiner opined that it was not at least as likely as not 
that the veteran's current cervical spine disorder was 
incurred during his active military service.  In support of 
his opinion, the VA examiner noted the lack of any inservice 
treatment for a cervical spine disorder.  The Board also 
notes that the post service physical examination, performed 
in April 1981, revealed the veteran's spine and lower 
extremities to be normal.  Finally, the veteran has failed to 
identify any post service treatment for a cervical spine 
disorder for a minimum of twenty-five years after his 
discharge from active duty service.  

In reaching its conclusion herein, the Board notes that 
38 U.S.C.A. § 1154(b) is not relevant to this issue.  None of 
the inservice cervical spine injuries alleged by the veteran 
were incurred during combat.  

The veteran attributes his current cervical spine disability 
to an inservice cervical spine injury.  However, as a layman, 
the veteran does not have competence to provide a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  On the other hand, a 
physician has opined the veteran's current back disability is 
not related to service.  This carries far greater evidentiary 
weight and is against the conclusion the claimed disability 
is linked to service.  

The weight of the credible evidence establishes that the 
veteran's current cervical spine disability, diagnosed as 
degenerative disc disease of the cervical spine, began many 
years after service and was not caused by any incident of 
service.  The condition was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection for residuals of neck injury the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

C.  Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  It is unclear from the record whether the 
appellant was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The AOJ's March 2001 
letter informed him that additional information or evidence 
was needed to support his claims, and asked him to send the 
information or evidence to the AOJ.  In addition, the AOJ's 
July 2004 letter to the veteran provides a complete VCAA 
notice, as required by 38 U.S.C.A. § 5103(a).   Finally, the 
December 2002 Supplemental Statement of the Case contained 
the complete text of 38 C.F.R. § 3.159(b)(1), which includes 
such notice.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper VA process on his claim.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's March 2001 and July 2004 letters, the May 2001 RO 
decision, the December 2002 statement of the case (SOC), and 
the February 2005 supplemental SOC, advised the veteran what 
information and evidence was needed to substantiate his 
claims herein and what information and evidence had to be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  The documents also advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies, and in July 2004, he was 
specifically asked to submit any of the necessary evidence to 
substantiate his claim, that was in his possession.  Thus, 
the Board finds that the notice requirements of the VCAA are 
met.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
scheduled for VA examinations in this matter.  Finally, the 
veteran has failed to identify any medical treatment 
providers for either of the conditions on appeal for the 
twenty-five year period following the veteran's discharge 
from the service in this matter.  Thus, additional VA 
examination are not warranted, and the Board considers the 
VA's duty to assist is satisfied.   


ORDER

Service connection for residuals of a right foot fracture is 
denied.

Service connection for residuals of neck injury is denied.


REMAND

During the course of this appeal, the veteran raised the 
additional claim of service connection for residuals of a 
left foot fracture.  In May 2005, the RO issued a rating 
decision which denied service connection for residuals of a 
fracture of the left foot.  In June 2005, acting through his 
representative, the veteran timely filed a notice of 
disagreement with this decision.  See 38 C.F.R. § 20.201 
(2004); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) 
(an NOD need only consist of a writing that expresses 
disagreement with an RO decision).  A statement of the case 
(SOC) has not been sent to the veteran regarding this issue.  
In cases like this, the Board must remand the matter for 
issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the case is remanded for the following actions:  

The RO should issue an SOC to the veteran 
and his representative concerning the 
issue of entitlement to service 
connection for residuals of a left foot 
fracture.  The veteran and his 
representative should be informed of the 
requirement of filing a timely 
substantive appeal subsequent to receipt 
of the SOC, in order to perfect that 
claim.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


